Citation Nr: 1042223	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-36 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Portland, 
Oregon.

In a September 2009 decision, the Board denied the claim. 
Subsequently, the Veteran appealed the Board's September 2009 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) and in an Order dated in June 
2010, the Court ordered that a Joint Motion for Partial Remand 
(Joint Motion) be granted and remanded the Board's decision for 
proceedings consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Joint Motion for Partial Remand, and upon 
preliminary review of the record, further development is required 
prior to final appellate review.

The Joint Motion endorsed by the Court in its June 2010 Order 
raised concern over the significance of the Veteran's diagnosis 
of PTSD at the Compassion Center in November 2007, which was not 
considered in the Board decision.  In addition, the Joint Motion 
pointed out that the Veteran has reported receiving treatment 
from the Los Angeles VA Medical Center.  These treatment records, 
however, have not been associated with the file for 
consideration. 

The VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  It is further noted that in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive notice 
of VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  

The Board notes that VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Given the Veteran's diagnosis of PTSD 
and stressor verification, a VA examination a VA medical 
examination and opinion are needed to determine the nature and 
etiology of the Veteran's current PTSD and whether it is related 
to his military service.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.

Furthermore, in September 2010 the Veteran submitted additional 
evidence and did not waive his right to have the RO initially 
consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2010).  So 
absent this waiver the AMC/RO, as the agency of original 
jurisdiction, must consider this additional evidence in the first 
instance and discuss it in another Supplemental Statement of the 
Case. 38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

1.	Request medical records from the Los 
Angeles, California, VAMC dating from 1971 
to the present.  If no further treatment 
records exist, the claims file should be 
documented accordingly.

2.	Once the above instruction have been 
completed, schedule the Veteran for a VA 
psychiatric examination for a medical 
opinion concerning whether he has PTSD as a 
result of a stressor, namely the 1968 
aircraft accident, during his military 
service.  The examination should include 
any necessary diagnostic testing or 
evaluation needed to make this important 
determination.  The Veteran is hereby 
advised that failure to report for this 
scheduled VA examination, without good 
cause, may have adverse consequences on his 
claim.  The claims file, a separate copy of 
this remand, a summary and listing of the 
in-service stressor found by the AMC to be 
corroborated by the evidence must be 
provided to the examiner for review.

Based on a comprehensive review of the 
claims file and independent examination, 
the examiner is asked to confirm the 
Veteran has PTSD (according to the 
requirements of DSM-IV).  If he does, then 
the examiner must also provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
the PTSD is related to any of the veteran's 
claimed in-service stressors.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

3.	Thereafter, readjudicate the veteran's 
claims. If the benefits sought on appeal 
are not granted in full, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


